Citation Nr: 0935042	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-01 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for 
coronary artery disease status post myocardial infarction and 
bypass graft aggravated by service-connected posttraumatic 
stress disorder (PSD) (excluding the period from January 21, 
2000 to May 1, 2000).  


REPRESENTATION

Appellant represented by:	James W. Deremo, Agent


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The appellant had active service from February 1941 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Des Moines, 
Iowa, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in April 2008, the matter was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The competent evidence tends to establish that the degree of 
impairment due to coronary artery disease, based on 
aggravation by service-connected PSD, approximates the 
criteria for a 30 percent rating after a 30 percent reduction 
for pre-existing coronary artery disease.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, 
(excluding the period from January 21, 2000 to May 1, 2000) 
for coronary artery disease status post myocardial infarction 
and bypass graft aggravated by service-connected PSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.310, 4.104, Diagnostic Codes 7005, 7006, 7017 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant  was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2004, July 2007 and June 2008 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

In the claimant's notice of disagreement, he took issue with 
the initial 0 percent disability rating and is presumed to be 
seeking the maximum benefits available under the law.  Id.; 
see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a statement of the case which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
See also Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. 
Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in July 2002 and a VA opinion was obtained in 
December 2008.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected coronary artery 
disease status post myocardial infarction and bypass graft 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The reports/opinions are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in June 
2008.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.104, Diagnostic Code 7017, coronary 
artery bypass surgery is rated as follows: A 100 percent 
rating is warranted for three months following hospital 
admission for surgery.

A 60 percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or; when a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; when there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Id.

A 30 percent rating is warranted when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Id.

A 10 percent rating is warranted when a workload greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when continuous 
medication required.  Id.

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 60 percent 
rating is assigned when coronary artery disease, with 
documented coronary artery disease causes more than one 
episode of acute congestive heart failure in the past year, 
or; when a workload greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; when left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent is shown.  Id.

When a workload greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
rating is warranted.  Id.

A 10 percent rating is warranted when a workload greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when continuous 
medication required.  Id.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

The amount of compensation awarded based on aggravation of a 
nonservice-connected disorder by service-connected disability 
is determined by deducting the baseline level of severity of 
this disability (as well as any increase in severity due to 
the natural progress of the disability) from the current 
level of severity of the disorder.  The baseline level of 
severity is determined through medical evidence created 
before the onset of the aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the coronary artery disease.  
38 C.F.R. § 3.310(b) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

By way of history, in September 1999, the appellant filed a 
claim for PSD and in December 1999, he filed a claim for 
service connection for heart disease as secondary to PSD.  In 
a May 2000 rating decision, the AOJ granted service 
connection for PSD, from September 1999.  In July 2002, the 
AOJ granted service connection for coronary artery disease, 
status post myocardial infarction and status post bypass 
grafting, on the basis of aggravation by service-connected 
PSD, and a 0 percent evaluation was assigned from December 
1999 under Diagnostic Code 7017.  A 100 percent evaluation 
was assigned from January 21, 2000 to May 1, 2000 due to 
coronary bypass surgery in January 2000, and thereafter, a 0 
percent evaluation was assigned from May 1, 2000.  

In this case, a type of staged rating was assigned reflecting 
surgery and hospitalization provided for under Diagnostic 
Code 7017.  Other than the period during which the 100 
percent evaluation was assigned, however, the Board concludes 
that the disability has not significantly changed.  See 
Fenderson v. Brown, 12 Vet. App. 119 (1999); see also, Hart 
v. Mansfield, 25 Vet. App. 505 (2007).  It is reasonable to 
conclude that the period of time during which the 100 percent 
evaluation was assigned is not on appeal, although the facts 
during this period of time have been considered by the Board.

The appellant asserts that a higher rating is warranted for 
coronary artery disease status post myocardial infarction and 
bypass graft.  Having reviewed the record, the Board finds 
that the evidence is in relative equipoise as to the degree 
of impairment, on the basis of aggravation of the service-
connected coronary artery disease status post myocardial 
infarction and bypass graft, and thus, a finding in favor of 
a 30 percent rating is supportable.  

Initially, the Board notes that the issue on appeal pertains 
to the evaluation of the degree of impairment due to coronary 
artery disease status post myocardial infarction and bypass 
graft based on aggravation.  Thus, assertions as to the date 
of onset of PSD, as reflected in the October 2002 notice of 
disagreement, are not pertinent to the issue before the 
Board.  

A determination as to the evaluation based on aggravation in 
this case begins with a determination as to baseline level of 
severity of coronary artery disease status post myocardial 
infarction and bypass graft through medical evidence created 
before the onset of the aggravation.  38 C.F.R. § 3.310(b) 
(2008).

In this case, the December 2008 VA opinion states that 
aggravation by PSD was evidenced by the appellant's 
myocardial infarction in 1995.  Thus, the baseline level of 
severity must be determined in 1995.  

The Board notes that while a December 1995 private 
echocardiogram report reflects an estimated left ventricular 
ejection fraction of 40 percent, and a December 1996 
echocardiographic imaging report notes an overall ejection 
fraction of 45 percent, at peak exercise, the ejection 
fraction went up to nearly 55 percent.  In addition, a 
December 1996 private report notes normal exercise tolerance 
with dyspnea and fatigue, and a July 1998 record notes no 
problems with chest pain or shortness of breath and that the 
appellant was able to be as active as he would like to be.  A 
November 1999 private record notes that in February 1996, his 
treatment program had consisted of simple cardiac 
rehabilitation and medication therapy, that the appellant was 
working 10-12 hours per day and was active and feeling well.  
Thus, resolving all doubt in the favor of the appellant, the 
Board finds that a baseline level of severity of 30 percent 
for purposes of determining the degree of impairment under 
3.310(b) during the relevant period is supportable.  

The Board notes that while the December 2008 VA opinion 
states that the appellant's heart disease progressed from a 
mild to moderate degree to a severe degree during the five 
years following the 1995 myocardial infarction.  While the 
January 2002 VA examination report notes that the results of 
a Cardiolite stress test in December 2000 showed a workload 
of 8 to10 METs, private records, dated in January 2000, 
reflect an ejection fraction of 45 to 50.  Regardless, the 
baseline level of severity is determined from the date of 
aggravation, which in this case, is 1995.  

In regard to the assertions in an August 2007 statement in 
support of the claim to the effect that the January 2002 VA 
examination report is inadequate, the Board notes that while 
the January 2002 VA examiner estimated only a 10 percent 
incremental increase in coronary artery disease due to PSD, 
in December 2008 and May 2009, the VA cardiologist stated 
that an opinion as to the specific manifestations of the 
increase due to PSD, or whether the appellant would have had 
the additional myocardial infarction in January 2000 with or 
without PSD or to what extent PSD had permanently aggravated 
coronary artery disease could not be rendered due to a lack 
of medical literature in that area, and that an opinion in 
regard to those questions would be mere speculation.  
Regardless, in this case, the Board finds that there is 
objective clinical evidence tending to establish a baseline 
level of severity at the time of aggravation in 1995 of 30 
percent.  

When a grant of service connection for one disability is 
based upon aggravation of that disability by a second (and 
service-connected) disorder, the amount of compensation 
awarded for the newly service-connected disability must be 
computed by deducting the baseline level of severity of the 
disability (as well as any increase in severity due to the 
natural progress of the disability) from the current level of 
severity of the disability.  38 C.F.R. § 3.310(b).  

In the present case, the baseline rating of the appellant's 
service-connected coronary disease has herein been determined 
to be 30 percent.  In addition, the AOJ has determined the 
current degree of impairment due to coronary artery disease 
meets the criteria for a 60 percent rating for the entire 
period, and the Board notes that there is no competent 
evidence of chronic congestive heart failure; or work load of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  Subtracting 
the 30 percent baseline rating from the 60 percent evaluation 
assigned for the current degree of impairment results in a 30 
percent disability rating.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating in excess of 30 percent.

The evidence is in favor of a 30 percent rating for coronary 
artery disease status post myocardial infarction and bypass 
graft based on aggravation by service-connected PSD.  
Consequently, the benefits sought on appeal are granted, in 
part.  


ORDER

A 30 percent rating for coronary artery disease status post 
myocardial infarction and bypass graft based on aggravation 
by service-connected PSD is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


